Case 6:19-cr-00044-GAP-EJK Document 57 Fi
iled 11/13/20 Page 1 Pa
AF Approvat AANA Chief Approval RBbE* gelp 189

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv. CASE NO. 6:19-cr-44-Orl-3 1EJK

DOUGLAS V. OAKES
PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, DOUGLAS V. OAKES, and the attorney for the
defendant, David Garvin, Esq., mutually agree as follows:

A. Paxticularized Terms

 

1. Count Pleading To
The defendant shall enter a plea of guilty to Count One of the
Superseding Indictment. Count One charges the defendant with tax evasion,
in violation of 26 U.S.C. § 7201.
2. Maximum Penalties
Count One carries a maximum sentence of five years’

imprisonment, a fine of up to $250,000, or twice the gross gain caused by the

offense, or twice the gross loss caused by the offense, whichever is greater, a

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 2 of 21 PagelD 190

term of supervised release of not more than three years, and a special
assessment of $100. With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense(s), and with respect
to other offenses, the Court may order the defendant to make restitution to
any victim of the offense(s), or to the community, as set forth below.

3. Elements of the Offense

The defendant acknowledges understanding the nature and

 

elements of the offense with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One are:

First: That the defendant had a substantial income tax
deficiency;

Second: That the defendant made an affirmative act to evade or
defeat the assessment or payment of the income tax; and

Third: That the defendant acted willfully.

4. Counts Dismissed
At the time of sentencing, the remaining counts against the
defendant, Counts Two through Seven of the Superseding Indictment, as well

as Counts One through Seven of the original Indictment, will be dismissed

pursuant to Fed. R. Crim. P. 11(c)(1)(A).

mah

aw
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 3 of 21 PagelD 191

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge
defendant with committing any other federal criminal offenses known to the
United States Attorney's Office at the time of the execution of this agreement,
related to the charges giving rise to this plea agreement.
6..  Restitution:to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663(a) and (b), defendant agrees to pay
restitution to the Internal Revenue Service in the amount of $982,964.
7. Adjusted Offense Level
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States,
based on the information now available to it, believes that the defendant's

adjusted offense level is, as determined below:

 

 

 

 

 

 

 

 

 

Guideline Description | Levels |
USSG § 2T1.1 Base Offense 20
USSG § 2T4.1(H)
USSG §2T1.1(b)(2) _| Sophisticated Means | +2 |
USSG § 3E1.1 Acceptance of gs
Responsibility
Total Adjusted Offense Level | 19

 

 

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 4 of 21 PagelD 192

The defendant understands that this is not binding on the Court, and if

not accepted by the Court, the defendant will not be allowed to withdraw from
the plea.
8. Acceptance of Responsibility - Three Levels

At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG § 3E1.1(a). The defendant understands that this recommendation or

request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG § 3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion

pursuant to USSG § 3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for

acceptance of responsibility rests solely with the United States Attorney for the

 

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 5 of 21 PagelD 193

Middle District of Florida, and the defendant agrees that the defendant cannot

and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

9. Low End

At the time of sentencing, and in the event that no adverse

information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
sentence at the low end of the applicable guideline range, as calculated by the
Court. The defendant understands that this recommendation or request is not
binding on the Court, and if not accepted by the Court, the defendant will not
be allowed to withdraw from the plea.
B. Standard Terms and Conditions

1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition

 

to or in lieu of any other penalty, shall order the defendant to irae restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the

defendant enters a plea of guilty to such counts, and whether or not such

wi

~
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 6 of 21 PagelD 194

counts are dismissed pursuant to this agreement. The defendant further

‘understands that compliance with any restitution payment plan imposed by
the Court in no way precludes the United States from simultaneously pursuing
other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure
that this obligation is satisfied, the Defendant agrees to deliver a cashier’s
check, certified check, or money order to the Clerk of the Court in the amount
of $100, payable to “Clerk, U.S. District Court" within ten days of the change

of plea hearing. The defendant understands that this agreement imposes no

limitation as to fine.

2. Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release

upon release from imprisonment, and that, if the defendant should violate the

conditions of release, the defendant would be subject to a further term of

imprisonment.

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 7 of 21 PagelD 195

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed

from the United States, denied citizenship, and denied admission to the

United States in the future.

A, Sentencing Information
The United States reserves its right and obligation to report to the

Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth jheteht, if any.

5. Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.

32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United

States Attorney's Office within 30 days of execution of this agreement an

affidavit reflecting the defendant's financial condition. The defendant »
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 8 of 21 PagelD 196

promises that his financial statement and disclosures will be complete,

accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank eons and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States

Attorney's Office to obtain current credit reports in order to evaluate the

defendant's ability to satisfy any financial obligation imposed by the Court.

 
Case 6:19-cr- -
19-cr-00044-GAP-EJK Document57 Filed 11/13/20 Page 9 of 21 PagelD 197

6. Sentencing Rec mmendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer ‘ decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant

understands and acknowledges that, although the parties are permitted to

make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

Probation Office. Defendant further understands and acknowledges that any

discussions between defendant or defendant's attorney and the attorney Or -
other agents for the government regarding any recommendations by the

government are not binding on the Court and that, should any

recommendations be rejected, defendant will not be permitted to withdraw

defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained. herein.
7. Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and

tatutory maximum and expressly

authority to impose any sentence up to the s

 

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 10 of 21 PagelD 198

waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as .
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as

authorized by 18 U.S.C. § 3742(a).

8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the

Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this

office will bring defendant's cooperation, if any, to the attention of other

prosecuting officers or others, if requested.
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 11 of 21 PagelD 199

9. Filing of Agreement
This agreement shall be presented to the Court, in open court or

in camera, in whole or in part, upon a showing of good cause, and filed in this

cause, at the time of defendant's entry of a plea of guilty pursuant hereto.

10. Voluntariness
The defendant acknowledges that defendant is entering into this

agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other

than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront

and cross-examine the witnesses against defendant, the right against

compulsory self-incrimination, and the right to compulsory process for the

1] ~ &

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 12 of 21 PagelD 200

attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.

The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in ‘ prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve ona jury, or to have possession of firearms.

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.

The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12. ntire Agreement
This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea

 
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 13 of 21 PagelD 201

and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.
13. Certificati
The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.
ray TH
DATED this _/[ 4 day of November, 2020.

MARIA CHAPA LOPEZ

f) f = United States Attorney

  
 
 

 
 

 

J ARES 27 Chauncey A-Bratt— _
Defendant aa |

Assistant United States Attorney

OU

lLte 7
David Garvin, Esq. Jengifer'M. Hangings
Attorney for Defe Assistant Unite ie)

Roger B. Handberg
Assistant United States Att
Chief, Orlando Division

 

orney

13
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 14 of 21 PagelD 202

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv.

CASE NO. 6:19-cr-44-Orl-3 IEJK

DOUGLAS V. OAKES

 

PERSONALIZATION OF ELEMENTS
SSRN ALIZA LION OF ELEMENTS

Did you have a substantial income tax deficiency for the
tax years 2002 through 2005?

Did you make at least one affirmative act to evade or
defeat the.assessment or payment of the income taxes?

| Did you act willfully? In other words, did you act
voluntarily and purposely with the specific intent to do
something the law forbids?

14 ay )
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 15 of 21 PagelD 203

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

V. CASE NO. 6:19-cr-44-Orl-3 1EJK

DOUGLAS V. OAKES
FACTUAL BASIS

‘1. BACKGROUND
Between 2009 and 2017, DOUGLAS V. OAKES (“OAKES”) resided

in Orange County, Florida, and Brevard County, Florida, in the Middle
District of Florida. During that time period, Dealerindustry.com, LLC
(“D.L.") d/b/a Automotive Capital Corporation, was a Florida Limited
Liability Company, doing business in the Middle District of Florida and
elsewhere, in which OAKES had a financial interest. Binx Property Group,

LLC (“Binx”) was a Delaware Limited Liability Company that was registered

in the names of relatives of OAKES.
OAKES did not initially file tax returns for the 2002 to 2005 tax years.

As a result, between 2006 and 2008, the Internal Revenue Service (“IRS”)
created and sent to OAKES substitute for returns (“SFRs”) for the 2002 to

2005 tax years based on the wages and earnings reported for OAKES by other

15 a)
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 16 of 21 PagelD 204
companies. As of July 2015, OAKES had failed to respond to any of the

SFRs that the IRS sent to him.
In September 2015, after the IRS notified OAKES of its intent to

initiate collection enforcement actions, OAKES filed tax returns for the 2002
to 2005 tax years. Based on those returns, OAKES owed the following

amounts of federal income taxes after accounting for employer withholdings,

exemptions, and deductions:

 

 

 

 

 

 

 

 

 

Amount of Income Amount of Taxes Due
Tax Year Based on Returns Including Interest and Penalties
| 2002 $238,618 $88,881
| 2003 $292,393 $65,198
| 2004 $460,436 $62,488
| 2005 $415,605 $91,247
| TOTAL: $1,407,052 $307,814

 

On June 21, 2016, OAKES paid $129,687 of the amount due, which
constituted the principal owed but not any of the interest and penalties.
OAKES never paid the IRS the remaining $178,127 due and owing.

2. OAKES’S EVASION OF PAYMENT OF TAX FOR 2002 TO 2005

 

Beginning in March 2008, and continuing through March 2018,
OAKES willfully attempted to evade and defeat the payment of substantial

income tax due and owing by him to the United States for the years 2002 to

2005, by committing the following affirmative acts:

16 ‘ »
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 17 of 21 PagelD 205

a. On March 14, 2008, OAKES had his daughters registered

with the Florida Department of State as two of D.1.’s managing members

instead of registering himself as a managing member of D.I., in order to

conceal his financial interest in D.L

b. On August 3, 2015, after learning of the IRS’s intent to

enforce collection on his unpaid taxes, OAKES had himself removed as a

signatory for D.I.'s business bank account.

c. In or about August 2015, OAKES had his name and title

removed from D.I.’s website.
d. In or about August 2015, OAKES had his public profile

identifying himself as D.I.’s CEO removed from the website LinkedIn.
e. On August 28, 2015, OAKES submitted a Collection
Information Statement to the IRS in which he falsely represented that he was
not employed or self-employed and earned no income, and that he did not
havea financial interest in any business entities, when, in fact, OAKES was
working for and earning income from D.I. and had a financial interest in D.I.
f. On September 1, 2015, OAKES submitted a sham rent

agreement to the IRS in which it was represented that OAKES and his wife

rented their home from D.I. for $1 per month.

17 ww
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 18 of 21 PagelD 206

g. On November 5, 2015, OAKES purchased a beach-front
home on Pyber Ln. in Merritt Island for $1,000,000 in the name of Binx,
which company OAKES used as a nominee to disguise the fact that the home
belonged to OAKES.

h. In or about February 2017, OAKES caused a D.I.
“Assignment of Membership Interest” and a D.I. “Assignment of Membership
Interest and Bill of Sale” to be created, signed, and backdated to help conceal
his financial interest in D.I. OAKES then caused these documents to be
produced to the IRS to help conceal OAKES’s financial interest in D.I.

i. Between July 2017 and March 2018, OAKES and A.D.
had tax returns prepared for OAKES’s deceased daughter, A.O., in which

D.I.’s income from 2010 through 2016 was falsely claimed to be entirely

A.O.'s income.

3. TAX YEARS 2009 TO 2015

On September 8, 2015, in the Middle District of Florida, OAKES
caused U.S. Individual Income Tax Returns for 2009, 2010, 2011, 2012, 2013,
and 2014 to be submitted to the IRS. OAKES verified under penalty of
perjury that the ruiaetiation in these tax returns was true and correct. But in
fact, OAKES knew at that time that none of the returns was true and correct

as to every material matter. Specifically, each return reported a tax due and

q w >
18 3
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 19 of 21 PagelD 207

owing in the amount of $0, whereas, as OAKES well knew, his true tax due
and owing was an amount substantially in excess of that amount.

In particular, OAKES reported that he had earned $3,500 in 2009,
$2,000 in 2010, and just $1 in each of 2011 through 2014, and thus that he had
no tax due for the entirety of 2009 through 2014. In fact, OAKES had earned
significant additional income during each of the 2009 through 2014 tax years,
including the following amounts of additional income which he obtained by
paying his and his family members’ personal expenses using D.I. revenue:

e 2009: $50,472

2010: $196,362

2011: $367,019

2012: $471,465

2013: $343,571

2014: $344,300

In addition, OAKES failed to file a tax return for 2015, despite having income

in 2015 of $458,703.
The income that OAKES earned from 2009 through 2015 included

payments that OAKES caused to be made from D.I.’s business bank account
for the rent for OAKES’s 4,321 sq. ft. lake-front home, OAKES’s credit card

payments, OAKES’s wife's credit card payments, OAKES’s wife’s Mercedes

a
Case 6:19-cr-00044-GAP-EJK Document 57 Filed 11/13/20 Page 20 of 21 PagelD 208

payments, OAKES’s daughter’s Mercedes payments, and OAKES’s

daughter’s Hummer payments, among other items.

Based on this income, OAKES’s actual tax for 2009 to 2015 heuta
have totaled $804,837, broken down as follows:

¢ 2009: $13,187

e 2010: $67,458

e 2011: $127,934
© 2012: $165,649
e 2013: $127,880
© 2014: $126,295

© 2015: $176,434
4, SOPHISTICATED MEANS AND TAX LOSS

OAKES used sophisticated means to evade payment of his taxes. When
OAKES purchased his beach-front home on Pyber Ln. in Merritt Island in
November 2015, OAKES caused the home to be purchased using Binx, which
company was registered in the name of OAKES’s mother and daughter.
OAKES used Binx as a nominee to disguise the fact that the home belonged to
OAKES. In addition, to facilitate payment for this home, OAKES caused a
new entity to be registered in Delaware named Dealer Industry LLC, for

which OAKES caused a new bank account to be opened. OAKES then

20 yy
Cc :19-cr- -
ase 6:19-cr-00044-GAP-EJK Document57 Filed 11/13/20 Page 21 of 21 PagelD 209

caused one of D.I.’s customers that owed D.I. money to route those funds

through the bank account of the new Delaware entity, which funds OAKES

then caused to be sent for the down payment on his new home, thereby further

concealing OAKES's and D.1.’s financial connection to the residence.

The total tax loss in’ this case, taking into account both OAKES’s
evasion of the 2002 to 2005 taxes, and the tax loss for his 2009 through 2015
taxes, amounts to $1,112,651. Because OAKES paid the IRS $129,687 of this

amount in 2016, the total restitution due in this case is $982,964.

21
